DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant's amendment to the claims, filed on May 16th, 2022, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on May 16th, 2022 is acknowledged and isanswered as follows.
Applicant's arguments, see pgs. 11-13, with respect to the rejections of claims 1-5, 8, 10-15, and 19 under 35 U.S.C 102 have been considered and are persuasive. Therefore, the rejections of these claims have been withdrawn.  
Applicant's arguments, see pgs. 11-13, with respect to the rejections of claims 24 and 27 under 35 U.S.C 102 have been considered but are not persuasive in view of the new ground(s) of rejection (see the claim rejections below). 

Election/Restrictions
Claims 1 and 15 is allowable. The restriction requirement among Species, as set forth in the Office action mailed on December 22nd, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species is withdrawn.  Claims 6-7 and 23, directed to non-elected Species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xie et al. (Pub. No.: US 2019/0088767 A1), hereinafter as Xie.
Regarding claim 24, Xie discloses a semiconductor device in Figs. 14A-14D, comprising: semiconductor patterns (fins 210-1a, 210-2a and 210-3a) each protruding from a substrate (substrate 201) in a vertical direction perpendicular to an upper surface of the substrate (see Figs. 14A, 14D and [0029], [0035]); conductive patterns (gates 218-1a, 218-2a and 218-3a) surrounding upper sidewalls of the semiconductor patterns respectively, the conductive patterns not covering upper surfaces of the semiconductor patterns (see Fig. 14A and [0043]); a first insulating interlayer (ILD 231) between the conductive patterns (see Fig. 14A and [0046]); a lower impurity region (lower source/drain region 203-1a/203-2a/203-3a) at an upper portion of the substrate under a respective one of the semiconductor patterns, the lower impurity region contacting a lower surface of the respective one of semiconductor patterns (see Fig. 14A and [0031]); an upper impurity region (upper source/drain region 216-1a/216-2a/216-3a) contacting an upper surface of the respective one of the semiconductor patterns (see Fig. 14A and [0040], [0047]); pads (gate extensions 220-1, 220-2 and 220-3) connected 

    PNG
    media_image1.png
    795
    868
    media_image1.png
    Greyscale

to the conductive patterns, respectively the pads including substantially the same conductive material as the conductive patterns (see Figs. 14B, 14D and [0043]); Wherein an upper surface of the upper impurity region (a top surface of upper source/drain region 216-1a/216-2a/216-3a) is contacted by a second insulating interlayer (dielectric cap 217-1a/217-2a/2173a) (not labeled in Fig. 14C, but shown in Figs. 13C) (see [0040] and [0047]); and contact plugs (gate contacts 293-1, 293-2 and 293-3)  on the pads, respectively  (see Figs. 14B, 14D and [0047]); wherein no electrical signals are applied to the lower and upper impurity regions, and electrical signals are applied to the conductive patterns through the contact plugs so that the conductive patterns and the insulating interlayer are a capacitor (during operation and/or testing, when no electrical signal to applied to lower source/drain region and the upper source/drain region and electrical signals applied to gate contacts 293-1, 293-2 and 293-3, there are parasitic capacitors formed by gates 218-1a, 218-2a and 218-3a and ILD layer 231).
Regarding claim 27, Xie disclose the semiconductor device of claim 24. wherein each of the semiconductor patterns extends in a first direction (ZZ’ direction) substantially parallel to the upper surface of the substrate, and the semiconductor patterns include a pair of semiconductor patterns spaced apart from and facing each other in a second direction (XX’ direction) substantially parallel to the upper surface of the substrate and crossing the first direction (see Fig. 14D), and wherein the pads are formed on sidewalls of the pair of semiconductor patterns, the sidewalls of the pair of semiconductor patterns not directly facing each other in the second direction (the gate extensions 220-1, 220-2 and 220-3 are formed at shorter side of gates 218-1a to 218-3a which the shorter side are not facing each other in XX’ direction) (see Fig. 14D).

Allowable Subject Matter
Claims 1-8, 10-16, 19, 23 are allowed over prior art of record. 
The following is an examiner' s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: a connection pattern on the substrate, the connection pattern connects the second conductive patterns with each other and includes substantially the same material as the second conductive patterns as recited in claim 1; and a conductive pattern at least partially surrounding and directly contacting an upper sidewall of the semiconductor pattern and not covering an upper surface of the semiconductor pattern as recited in claim 15. Claims 2-8, 10-14, and 16, 19, 23 depend on claims 1 and 15, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818